internal_revenue_service number release date index number --------------------------------------- --------------------------- ------------------------------ ------------------------------------------------------------ --------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-116466-16 date date legend husband wife date year company a b dear --------------------- ----------------------------------------------------------------------- ----------------------------------------------------------------------- ---------------------------- ------- ------------------ - ---- this letter responds to your authorized representative’s letter dated date requesting income gift estate and generation-skipping_transfer gst tax rulings with respect to a transfer from a_trust the facts and representations submitted are summarized as follows husband and wife were married on date husband and wife separated in year and later that year husband filed for divorce husband and wife negotiated a proposed settlement agreement regarding marital support obligations and property rights the proposed settlement agreement provides for the establishment of a_trust for the benefit of wife the trust will be initially funded with half of husband’s shares in company wife will receive all of the net_income of the trust annually the trustee has the discretion to make distributions of principal to wife but is prohibited from distributing company shares to her or from selling company shares in order to make such principal distributions in addition when plr-116466-16 the trust holds assets other than company stock wife will have the right to withdraw the greater of dollar_figurea or b percent of the principal for the trust each year trust does not grant wife any powers to appoint trust property either during her life or upon death in exchange wife will relinquish all marital rights and property claims that she might have acquired while married to husband upon wife’s death the remaining trust principal will revert to husband or husband’s estate if husband predeceases wife the proposed settlement agreement does not become final or binding upon husband and wife until the receipt of a favorable private_letter_ruling from the internal_revenue_service you have requested the following rulings husband will not recognize any income_tax gain_or_loss upon the creation of the trust pursuant to sec_1041 husband’s transfer of the income_interest in the trust to wife will constitute a transfer for full and adequate_consideration under sec_2516 and will not be a gift by husband sec_2702 will not apply to for purposes of determining whether husband’s transfer to wife of the income_interest in the trust is a gift or for purposes of determining the value of such transfer the fair_market_value of the trust property on husband’s date of death or the alternate_valuation_date as the case may be reduced by the fair_market_value of wife’s outstanding income_interest determined in accordance with the valuation tables of sec_20_2031-7 will be includible in husband’s gross_estate upon his death under sec_2036 and sec_2036 law and analysis ruling sec_1001 provides that the gain from the sale or disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss determined under this section on the sale of exchange of property shall be recognized sec_1041 provides that no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident to a divorce plr-116466-16 sec_1041 provides that in the case of any transfer of property described in sec_1041 the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor sec_1041 provides that for purposes of sec_1041 a transfer of property is incident to the divorce if the transfer occurs within one year after the date on which the marriage ceases or is related to the cessation of the marriage sec_1_1041-1t q a-7 of the temporary income_tax regulations provides that a transfer of property is related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than six years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument husband proposes to transfer company shares to an irrevocable_trust for the benefit of wife under the terms of the trust wife will receive all net_income from the trust during life and may at the discretion of the trustee receive distributions of principal the trustee may not however distribute shares to wife nor sell such shares in order to make cash distributions to wife at the death of wife any remaining trust principal will be distributed to husband or should husband predecease wife husband’s estate husband will transfer the shares of company to the trust within six years after the entry of the final judgment of divorce in return wife will relinquish all marital rights and property claims that she acquired while married to husband this arrangement is to be formalized in a legally binding property settlement agreement between husband and wife prior to the transfer of company shares to the trust accordingly based on the facts submitted and representations made provided that the transfer of company shares to the trust occurs within six years of the entry of final judgment of divorce and the terms of the trust and the proposed settlement agreement as executed by husband and wife remain materially identical to those submitted as part of husband’s ruling_request we conclude that husband will not recognize gain_or_loss on the transfer of company shares to the trust ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual plr-116466-16 sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration shall be deemed a gift sec_2516 provides that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the three-year period beginning on the date one year before the agreement is entered into whether or not the agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to the agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full and adequate_consideration in money or money’s worth in this case husband and wife entered into a proposed settlement agreement relative to their marital support and property rights in contemplation of divorce under the terms of the settlement agreement husband will transfer one-half of husband’s shares of company stock to trust in exchange for wife’s relinquishment of her marital support and property rights under the terms of trust wife has the right to receive the income_for_life the right to discretionary distributions of principal excluding distributions of company stock and if the trust holds assets other than company stock the annual right to withdraw the greater of dollar_figurea or b percent of the value of trust from trust principal accordingly based on the facts submitted and representations made we conclude that assuming a final judgment of divorce occurs within the three-year period beginning on the date one-year before the agreement is entered into husband’s transfer to the trust will constitute a transfer for full and adequate_consideration under sec_2516 and will not be considered a taxable gift by husband to anyone ruling sec_2702 provides that solely for purposes of determining whether a transfer in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or by any applicable member_of_the_transferor's_family as defined in sec_2701 shall be determined as provided in paragraph sec_2702 provides that the value of any retained_interest which is not a qualified_interest shall be treated as zero plr-116466-16 sec_25_2702-2 of the gift_tax regulations provides that the term retained means held by the same individual both before and after the transfer in trust in the case of the creation of a term_interest any interest in the property held by the transferor immediately_after_the_transfer is treated as held both before and after the transfer sec_2702 provides that the term member_of_the_family has the meaning given such term by sec_2704 sec_2704 defines member_of_the_family to mean with respect to an individual a such individual’s spouse b any ancestor or lineal descendant of such individual or such individual’s spouse c any brother or sister of the individual and d any spouse of any individual described in clause b or c sec_2702 provides that for purposes of this section the transfer of an interest in property with respect to which there is one or more term interests shall be treated as a transfer of an interest in trust sec_2702 provides that the term term_interest means either a life interest in property or an interest in property for a term of years sec_2702 provides that sec_2702 shall not apply to any transfer to the extent that regulations provide that such transfer is not inconsistent with the purposes of this section sec_25_2702-1 provides that sec_2702 does not apply to a transfer in trust if the transfer of an interest to a spouse is deemed to be for full and adequate_consideration by reason of sec_2516 relating to certain property_settlements and the remaining interests in the trust are retained by the other spouse sec_25_2702-4 example considers a situation where h and w enter into a written_agreement relative to their marital and property rights that requires w to transfer property to an irrevocable_trust the terms of which provide that the income of the trust will be paid to h for years on the expiration of the 10-year term the trust is to terminate and the trust corpus is to be paid to w h and w divorce within two years after the agreement is entered into pursuant to sec_2516 the transfer to h would otherwise be deemed to be for full and adequate_consideration sec_2702 does not apply to the acquisition of the term_interest by h because no member of h's family acquired an interest in the property in the same transaction or series of transactions the result would not be the same if on the termination of h's interest in the trust the trust corpus were distributable to the children of h and w rather than w in this case under the terms of the proposed settlement agreement husband is transferring property to the trust in exchange for wife’s relinquishment of her marital support and property rights as mentioned above the transfer of the property to trust is plr-116466-16 deemed to be for full and adequate_consideration under sec_2516 husband will retain the entire remainder_interest in trust by reason of the reversion accordingly based on the facts submitted and representations made we conclude that sec_2702 will not apply for purposes of determining whether husband’s transfer to wife of the term_interest in the trust is a gift or for purposes of determining the value of such transfer ruling sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in a case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 of the estate_tax regulations provides in relevant part that a reservation by the decedent for any period not ascertainable without reference to his death includes a situation where a decedent reserved the right to receive the income annuity_or_other_payment from transferred property after the death of another person who was in fact enjoying the income annuity_or_other_payment at the time of the decedent’s death in such case the amount to be included in the decedent’s gross_estate under sec_2036 does not include the value of the outstanding interest of the other person sec_20_2036-1 provides that if the decedent retained or reserved an interest or right with respect to all of the property transferred by him the amount to be included in the gross_estate under sec_2036 is the value of the entire property less only the value of any outstanding income_interest which is not subject_to the decedent’s interest or right and which is actually being enjoyed by another person at the time of the decedent’s death plr-116466-16 sec_20_2031-7 provides information to calculate the present_value of certain interests that are dependent upon life or a term of years in this case the trust provides that upon wife’s death the remaining trust principal will revert to husband or to husband’s estate if husband predeceases wife under sec_2036 the value of property that a decedent has transferred into trust will be includible in that decedent’s estate if he has retained the possession or enjoyment of or the right to the income from the property for any period not ascertainable without reference to his death in this case husband retained the right to the trust property if he survives wife therefore if husband survives wife sec_2036 will apply to require inclusion of the trust property in husband’s gross_estate under sec_2036 the value of property that a decedent has transferred into trust will be includible in that decedent’s gross_estate where he has retained the right alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or income therefrom in this case husband retained the prescribed power over the trust property for his life therefore if husband predeceases wife sec_2036 will apply to require inclusion of the trust property in husband’s gross_estate under sec_2036 or sec_2036 the value of the trust property included in husband’s gross_estate is reduced by the value of wife’s outstanding income_interest determined in accordance with the valuation tables prescribed in sec_20_2031-7 accordingly based on the facts submitted and representations made we conclude that the fair_market_value of the trust property on husband’s date of death or the alternate_valuation_date as the case may be reduced by the fair_market_value of wife’s outstanding term_interest determined in accordance with the valuation tables of sec_20_2031-7 will be includible in husband’s gross_estate upon his death under sec_2036 and sec_2036 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-116466-16 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
